TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00269-CV




Texas Department of Health, Eduardo Sanchez, and Richard Bays, Appellants

v.

Geraldine Harris, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN101397, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The parties to this appeal have informed us that they have settled their differences,
but that administrative processes must be completed before the agreement can be effectuated and this
cause dismissed.
                        We abate this appeal so that the parties can effectuate their agreement.  By September
12, 2005, the parties should either move to reinstate this cause for purposes of disposing of this
appeal or provide a report explaining the status of the case.
 

                                                                                                                                                             
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   May 17, 2005